         Case 1:18-cv-02223-GBD-SN Document 201 Filed 09/15/20 Page 1 of 2

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                        32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                     1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029         Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                             (206) 516-3880
        __________                                        __________                                __________

                              Elisha Barron
                                                                                      E-Mail EBarron@susmangodfrey.com
                       Direct Dial (212) 729-2013


          July 10, 2020

          Via Email 1

          The Honorable Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC et al., No. 18-cv-2223

          Dear Judge Netburn:

                 Plaintiffs write regarding defendant Ed Butowsky’s pending motion to
          dismiss for lack of personal jurisdiction (Dkt. 52). As set forth in our responsive
          brief (Dkt. 56), and post-submission letters informing the Court of additional
          evidence supporting jurisdiction (Dkt. 111 and May 6, 2020 letter filed under seal),
          the motion should be denied. Plaintiffs have located additional evidence that
          confirms this Court’s jurisdiction over Mr. Butowsky. See Faulkner v. Beer, 463
          F.3d 130, 134 (2d Cir. 2006) (the Court is “plainly entitled to look outside the
          pleadings” in deciding jurisdiction).

                    Fox produced




          1
           Plaintiffs file this letter under seal pursuant to the Court’s Rule I.A because
          Exhibits A-C are designated confidential by Fox News or Ed Butowsky.
Case 1:18-cv-02223-GBD-SN Document 201 Filed 09/15/20 Page 2 of 2

June 12, 2020
Page 2




       In addition, Plaintiffs have located additional evidence produced by Mr.
Butowsky showing that he traveled to New York on multiple occasions shortly after
the publication of the Zimmerman Article to promote the narrative about Seth Rich
and bolster the Zimmerman Article:




See Exhibit B (Butowsky0001497).




See Exhibit C (Butowsky0001600).

Plaintiffs respectfully submit that Mr. Butowsky’s motion should be denied.

Respectfully,



Elisha Barron
Counsel for Joel & Mary Rich
Case 1:18-cv-02223-GBD-SN Document 201-1 Filed 09/15/20 Page 1 of 1




                       EXHIBIT A

             FILED UNDER SEAL
Case 1:18-cv-02223-GBD-SN Document 201-2 Filed 09/15/20 Page 1 of 2




                         EXHIBIT B
Case 1:18-cv-02223-GBD-SN Document 201-2 Filed 09/15/20 Page 2 of 2
Case 1:18-cv-02223-GBD-SN Document 201-3 Filed 09/15/20 Page 1 of 2




                         EXHIBIT C
Case 1:18-cv-02223-GBD-SN Document 201-3 Filed 09/15/20 Page 2 of 2
